IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,216




EX PARTE FREDERICK VILLA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2005-1597-C2 IN THE 54TH DISTRICT COURT
FROM MCLENNAN COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to 35 years’ imprisonment. 
            Applicant contends that his counsel rendered ineffective assistance because she failed to
timely file a notice of appeal.  We remanded this application to the trial court for findings of fact and
conclusions of law.
            The trial court has determined that there is no record of a notice of appeal being filed in this
case. The trial court found that Applicant was denied his right to a direct appeal through no fault of
his own.  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal
of the judgment of conviction in Cause No. 2005-1597-C2 from the 54th Judicial District Court of
McLennan County.  Applicant is ordered returned to that time at which he may give a written notice
of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time limits
shall be calculated as if the sentence had been imposed on the date on which the mandate of this
Court issues.  We hold that, should Applicant desire to prosecute an appeal, he must take affirmative
steps to file a written notice of appeal in the trial court within 30 days after the mandate of this Court
issues.
 
Delivered: September 16, 2009
Do Not Publish